DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-42 are allowed. 
The following is an examiner's statement of reasons for allowance: The Examiner agrees with the Applicant's Remarks filed on 7/19/22. 
Regarding independent claim 1, the prior art or record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations within the claim, a combination of limitations disclosing a first plurality of grooves, a second plurality of grooves and a third plurality of grooves formed on a contiguous three of the five contiguous wall portions, respectively; and a bracket including a body, a top arm and a bottom arm extending substantially perpendicularly away from an interior surface of the body, a plurality of bracket body ribs on the interior surface of the body, a plurality of top arm grooves on an interior surface of the top arm and a plurality of bottom arm grooves on an interior surface of the bottom arm, each of the plurality of bracket body ribs configured to be slidingly connected to the second plurality of grooves of the electrical box, the first plurality of ribs configured to be slidingly connected to the top arm grooves to enable adjustment of the electrical box relative to the bracket, and a flange extending substantially perpendicularly away from one side of a back surface of the bracket, the flange including at least one fastener opening formed there through. None of the reference art of record discloses or renders obvious such a combination. 
Regarding independent claim 31, the prior art or record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations within the claim, a combination of limitations disclosing the top wall including a top pair of substantially parallel raised ribs located adjacent to one of the left side wall or the right side wall and extending from areas adjacent the top wall front edge backward toward and terminating adjacent to the back end of the top wall, the bottom wall including a bottom pair of substantially parallel raised ribs located opposite to the top pair of substantially parallel raised ribs and adjacent to the one left or right side wall and extending from areas adjacent the bottom wall front edge backward toward and terminating adjacent to the back end of the bottom wall, and a middle groove formed in the one left or right side wall and extending from the front edge of the left side of wall or the right side wall to the back edge wall of the one left or right side wall; and 47 T2158\22343US04\4814-1873-6881.v1T2158-22343US04 a bracket including a top arm connected at an inner end to a top end of a body portion at a substantially orthogonal angle and a bottom end of the body portion connected to an inner end of a bottom arm at a substantially orthogonal angle, the top arm and the bottom arm each including pairs of oppositely positioned grooves on interior surfaces of each arm and the pairs of oppositely positioned grooves configured to adjustably and slidingly connect with the pairs of substantially parallel raised ribs on the electrical box, and a raised, cylindrical element on an inner surface of the body portion configured to adjustably engage with the middle groove of the electrical box.  None of the reference art of record discloses or renders obvious such a combination. 
Regarding independent claim 37, the prior art or record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations within the claim, a combination of limitations disclosing sliding the bracket forward and engaging a plurality of top ribs on an outside surface of a top wall of the electrical box, engaging a plurality of bottom ribs on an outside surface of a bottom wall of the electrical box, engaging a top groove and a bottom groove formed in an outside surface of the first side wall of the electrical box with a top rib and a bottom rib formed 49 T2158\22343US04\4814-1873-6881.v1T2158-22343US04 on an interior surface of a body portion of the bracket, and engaging a central groove formed in the outside surface and between the top and bottom grooves of the first side wall of the electrical box with a raised cylindrical portion formed on the interior surface of the bracket; and inserting an adjustment screw in the central groove of the first side wall of the electrical box and into a channel formed in and extending through the raised cylindrical portion of the bracket.  None of the reference art of record discloses or renders obvious such a combination. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMOL H PATEL whose telephone number is (571)270-7833. The examiner can normally be reached 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TIMOTHY THOMPSON can be reached on (571) 272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMOL H PATEL/Examiner, Art Unit 2847                                                                                                                                                                                                        /HOA C NGUYEN/Primary Examiner, Art Unit 2847